Title: Virginia Delegates to Benjamin Harrison, 20 September 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Princeton 20th Sept. 1783
We refer to a letter subscribed by Mr. Jones the last week to shew the disposition of the British nation with respect to our commerce. altho’ we are not informed what is the ultimate determination of France on this Subject, there is reason to apprehend, some indulgences excepted, a policy will be adopted by that nation similar to that of Britain. It hath been communicated to Congress by the minister of his most christian Majesty here, that L’Orient hath been declared a free port for the benefit of the U. States the determination of Congress on the cession of Virga. will soon be officially transmitted.
